Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change October 23, 2008 3. News Release October 23, 2008 4. Summary of Material Change Cardiome Pharma Corp. today announced that it has filed a preliminary short form base shelf prospectus with securities regulatory authorities in Canada and a corresponding shelf registration statement with the United States Securities and Exchange Commission on Form F-10. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report October 24, 2008 Per:“Curtis Sikorksy”Curtis Sikorksy,Chief Financial Officer
